Title: William R. Coupland to James Madison, 10 December 1833
From: Coupland, William R.
To: Madison, James


                        
                            
                                Dr Sir
                            
                            
                                
                                    Cumberland Cty
                                
                                Decr. 10th. 1833
                            
                        
                        The bearer Mr. Shelton Davis is sent to your house for the Piano Forte given her some years ago by her Uncle
                            Doctr Robt. H Rose—you will be so kind as to deliver it to him—Be pleased to accept my best Wishes for your health and
                            that of your family—Yr. obt Sert.
                        
                            
                                Wm R Coupland.
                            
                        
                    